Case 1:20-cv-23819-RNS Document 1 Entered on FLSD Docket 09/15/2020 Page 1 of 13



                                 IN THE UNITED STATES DISTRICT COURT
                                FOR THE SOUTHERN DISTRICT OF FLORIDA

                                                     CASE NO.:

      RON VON PAULUS, individually                                            CLASS ACTION
      and on behalf of all others similarly situated,

            Plaintiff,                                                   JURY TRIAL DEMANDED

      vs.

      REAL GREEN SYSTEMS, LLC., a foreign
      corporation,

        Defendants.
      ______________________________________/

                                         CLASS ACTION COMPLAINT

                1.       Plaintiff Ron Von Paulus brings this action against Defendant Real Green Systems,

  LLC (“Defendant”) to secure redress for violations of the Telephone Consumer Protection Act

  (“TCPA”), 47 U.S.C. § 227.

                                            NATURE OF THE ACTION

                2.       This is a putative class action under the Telephone Consumer Protection Act, 47 U.S.C.

  § 227 et seq., (“TCPA”), arising from Defendant’s knowing and willfully violations.

                3.       Defendant sells, operates and services service management software which can help

  “[b]uild, manage and grow the pest control, law care or landscaping business of your dreams.”1

                4.       To gain an advantage over its competitors and increase its revenue, Defendant engages

  in unsolicited telemarketing, with no regard for consumers’ privacy rights.




  1
      https://www.realgreen.com/
Case 1:20-cv-23819-RNS Document 1 Entered on FLSD Docket 09/15/2020 Page 2 of 13



          5.      This case arises from the transmission of prerecorded messages to the telephones of

  Plaintiff and others, promoting Defendant’s services and goods.

          6.      Through this action, Plaintiff seeks injunctive relief to halt Defendant’s illegal conduct

  which has resulted in the invasion of privacy, harassment, aggravation, and disruption of the daily life

  of thousands of individuals. Plaintiff also seeks statutory damages on behalf of himself and members

  of the class, and any other available legal or equitable remedies.

                                     JURISDICTION AND VENUE

          7.      Jurisdiction is proper under 28 U.S.C. § 1331 as Plaintiff alleges violations of a federal

  statute. Jurisdiction is also proper under 28 U.S.C. § 1332(d)(2) because Plaintiff alleges a national class,

  which will result in at least one class member belonging to a different state than that of Defendant.

  Plaintiff seeks up to $1,500.00 (one-thousand-five-hundred dollars) in damages for each call in violation

  of the TCPA, which, when aggregated among a proposed class numbering in the tens of thousands, or

  more, exceeds the $5,000,000.00 (five-million dollars) threshold for federal court jurisdiction under the

  Class Action Fairness Act (“CAFA”). Therefore, both the elements of diversity jurisdiction and CAFA

  jurisdiction are present.

          8.      Venue is proper in the United States District Court for the Southern District of Florida

  pursuant to 28 U.S.C. § 1391(b) and (c) because Defendants are deemed to reside in any judicial district

  in which it is subject to the court’s personal jurisdiction, and because Defendant provides and markets

  its services within this district thereby establishing sufficient contacts to subject it to personal

  jurisdiction. Further, Defendant’s tortious conduct against Plaintiff occurred within the State of Florida

  and, on information and belief, Defendant has sent the same prerecorded messages complained of by

  Plaintiff to other individuals within this judicial district, such that some of Defendant’s acts in making

  such calls have occurred within this district, subjecting Defendant to jurisdiction in the State of Florida.
Case 1:20-cv-23819-RNS Document 1 Entered on FLSD Docket 09/15/2020 Page 3 of 13



                                                PARTIES

          9.      Plaintiff is a natural person who, at all times relevant to this action, was a resident of

  Miami-Dade County, Florida.

          10.     Defendant is a Delaware corporation whose principal office is located at 4375 Pineview

  Boulevard, Walled Lake, MI 48390. Defendant directs, markets, and provides its business activities

  throughout the State of Florida.

                                               THE TCPA

          11.     The TCPA prohibits: (1) any person from calling a cellular telephone number; (2) using

  … an artificial or prerecorded voice; (3) without the recipient’s prior express consent. 47 U.S.C. §

  227(b)(1)(A).

          12.     The TCPA exists to prevent communications like the ones described within this

  Complaint. “Voluminous consumer complaints about abuses of telephone technology—for example,

  computerized calls dispatched to private homes—prompted Congress to pass the TCPA.” Mims v.

  Arrow Fin. Servs., LLC, 132 S. Ct. 740, 744 (2012).

          13.     In an action under the TCPA, a plaintiff must only show that the defendant “called a

  number assigned to a cellular telephone service using an … prerecorded voice.” Breslow v. Wells Fargo

  Bank, N.A., 857 F. Supp. 2d 1316, 1319 (S.D. Fla. 2012), aff'd, 755 F.3d 1265 (11th Cir. 2014).

          14.     The Federal Communications Commission (“FCC”) is empowered to issue rules and

  regulations implementing the TCPA. According to the FCC’s findings, calls in violation of the TCPA

  are prohibited because, as Congress found, automated or prerecorded telephone calls are a greater

  nuisance and invasion of privacy than live solicitation calls, and such calls can be costly and

  inconvenient. The FCC also recognized that wireless customers are charged for incoming calls whether

  they pay in advance or after the minutes are used. Rules and Regulations Implementing the Telephone
Case 1:20-cv-23819-RNS Document 1 Entered on FLSD Docket 09/15/2020 Page 4 of 13



  Consumer Protection Act of 1991, CG Docket No. 02-278, Report and Order, 18 FCC Rcd 14014

  (2003).

            15.   In 2012, the FCC issued an order tightening the restrictions for automated telemarketing

  calls, requiring “prior express written consent” for such calls to wireless numbers. See In the Matter of

  Rules & Regulations Implementing the Tel. Consumer Prot. Act of 1991, 27 F.C.C.R. 1830, 1838 ¶ 20

  (Feb. 15, 2012) (emphasis supplied).

            16.   To obtain express written consent for telemarketing calls, a defendant must establish

  that it secured the plaintiff’s signature in a form that gives the plaintiff a “‘clear and conspicuous

  disclosure’ of the consequences of providing the requested consent….and having received this

  information, agrees unambiguously to receive such calls at a telephone number the [plaintiff]

  designates.” In re Rules & Regulations Implementing the Tel. Consumer Prot. Act of 1991, 27 F.C.C.R.

  1830, 1837 ¶ 18, 1838 ¶ 20, 1844 ¶ 33, 1857 ¶ 66, 1858 ¶ 71 (F.C.C. Feb. 15, 2012).

            17.   The TCPA regulations promulgated by the FCC define “telemarketing” as “the

  initiation of a telephone call or message for the purpose of encouraging the purchase or rental of, or

  investment in, property, goods, or services.” 47 C.F.R. § 64.1200(f)(12). In determining whether a

  communication constitutes telemarketing, a court must evaluate the ultimate purpose of the

  communication. See Golan v. Veritas Entm't, LLC, 788 F.3d 814, 820 (8th Cir. 2015).

            18.   “Neither the TCPA nor its implementing regulations ‘require an explicit mention of a

  good, product, or service’ where the implication of an improper purpose is ‘clear from the context.’”

  Id. (citing Chesbro v. Best Buy Stores, L.P., 705 F.3d 913, 918 (9th Cir. 2012)).

            19.   “‘Telemarketing’ occurs when the context of a call indicates that it was initiated and

  transmitted to a person for the purpose of promoting property, goods, or services.” Golan, 788 F.3d at

  820 (citing 47 C.F.R. § 64.1200(a)(2)(iii); 47 C.F.R. § 64.1200(f)(12); In re Rules and Regulations
Case 1:20-cv-23819-RNS Document 1 Entered on FLSD Docket 09/15/2020 Page 5 of 13



  Implementing the Telephone Consumer Protection Act of 1991, 18 F.C.C. Rcd at 14098 ¶ 141, 2003

  WL 21517853, at *49).

            20.   The FCC has explained that calls motivated in part by the intent to sell property, goods,

  or services are considered telemarketing under the TCPA.           See In re Rules and Regulations

  Implementing the Telephone Consumer Protection Act of 1991, 18 FCC Rcd. 14014, ¶¶ 139-142 (2003).

  This is true whether call recipients are encouraged to purchase, rent, or invest in property, goods, or

  services during the call or in the future. Id.

            21.   In other words, offers “that are part of an overall marketing campaign to sell

  property, goods, or services constitute” telemarketing under the TCPA. See In re Rules and

  Regulations Implementing the Telephone Consumer Protection Act of 1991, 18 FCC Rcd. 14014, ¶ 136

  (2003).

            22.   If a call is not deemed telemarketing, a defendant must nevertheless demonstrate that it

  obtained the plaintiff’s prior express consent. See In the Matter of Rules and Regulaions Implementing

  the Tel. Consumer Prot. Act of 1991, 30 FCC Rcd. 7961, 7991-92 (2015) (requiring express consent

  “for non-telemarketing and non-advertising calls”).

            23.   As recently held by the United States Court of Appeals for the Ninth Circuit:

  “Unsolicited telemarketing phone calls or text messages, by their nature, invade the privacy and disturb

  the solitude of their recipients. A plaintiff alleging a violation under the TCPA ‘need not allege any

  additional harm beyond the one Congress has identified.’” Van Patten v. Vertical Fitness Grp., No.

  14-55980, 2017 U.S. App. LEXIS 1591, at *12 (9th Cir. May 4, 2016) (quoting Spokeo, Inc. v.

  Robins, 136 S. Ct. 1540, 1549 (2016) (emphasis original)).

                                                   FACTS
Case 1:20-cv-23819-RNS Document 1 Entered on FLSD Docket 09/15/2020 Page 6 of 13



         24.       On or about September 2, 2020, Defendant caused a prerecorded message to be

  transmitted to Plaintiff’s cellular telephone number ending in 3091 (the “3091 Number”).

         25.       The following is a transcript of the voicemail that Defendant left in Plaintiff’s

  voicemail box:

                   Hi, this is Brandon calling from Real Green Systems. We’re a
                   software and marketing company for the lawncare, landscaping, tree
                   care or pest control industries. The reason for my call is because
                   we’re setting up some free webinars to go over our software and
                   marketing services with you and see if there is anything that we may
                   be able to help you out with, with your day to day operations. We
                   offer solutions for routing, scheduling, online payment processing
                   and so much more. So, if this sounds like something that you think
                   you may be interested in, please feel free to give me a call. My
                   number is 800 422 7478 and my extension is 311. Thank you so
                   much and have a great day.

         26.       The prerecorded call at issue, which was left as a voicemail, was transmitted to

  Plaintiff’s cellular telephone, and within the time frame relevant to this action.

         27.       When Plaintiff listened to the voicemail, he was easily able to determine that it was

  a prerecorded message. Rahn v. Bank of Am., No. 1:15-CV-4485-ODE-JSA, 2016 U.S. Dist.

  LEXIS 186171, at *10-11 (N.D. Ga. June 23, 2016) (“When one receives a call, it is a clear-cut

  fact, easily discernible to any lay person, whether or not the recipient is speaking to a live human

  being, or is instead being subjected to a prerecorded message.”).

         28.       Defendant’s prerecorded call constitutes telemarketing because it encourages the

  future purchase or investment in property, goods, and/or services, i.e., requesting that Plaintiff

  contact Defendant to “see if there is anything that we may be able to help you out with, with your

  day to day operations”.

         29.       Upon information and belief, the prerecorded call Plaintiff received originated from

  a telephone number owned and/or operated by Defendant.
Case 1:20-cv-23819-RNS Document 1 Entered on FLSD Docket 09/15/2020 Page 7 of 13



          30.     Plaintiff received the subject call with a prerecorded voice within this judicial

  district and, therefore, Defendant’s violation of the TCPA occurred within this district. Upon

  information and belief, Defendant caused other prerecorded messages to be sent to individuals

  residing within this judicial district.

          31.     At no point in time did Plaintiff provide Defendant with his express consent to be

  contacted with a prerecorded call.

          32.     Plaintiff is the subscriber and/or sole user of the 3091 Number.

          33.     Defendant’s unsolicited prerecorded call caused Plaintiff actual harm, including

  invasion of his privacy, aggravation, annoyance, intrusion on seclusion, trespass, and conversion.

  Defendant’s prerecorded call also inconvenienced Plaintiff. See Patriotic Veterans, Inc. v. Zoeller,

  No. 16- 2059, 2017 WL 25482, at *2 (7th Cir. Jan. 3, 2017) (“Every call uses some of the phone

  owner's time and mental energy, both of which are precious.”).

          34.     Defendant’s unsolicited voice messages caused Plaintiff actual harm. Specifically,

  Plaintiff estimates that he has wasted forty seconds listening to Defendant’s unwanted prerecorded

  message.

                                         CLASS ALLEGATIONS

                                               PROPOSED CLASS

          35.     Plaintiff brings this case as a class action pursuant to Fed. R. Civ. P. 23, on behalf of

  himself and all others similarly situated.

          36.     Plaintiff brings this case on behalf of a Class defined as follows:


                  All persons within the United States who, within the four years prior to the
                  filing of this Complaint, were sent a call using an artificial or prerecorded
                  voice, from Defendant or anyone on Defendant’s behalf, to said person’s
                  telephone number, without emergency purpose and without the recipient’s
                  prior express written consent.
Case 1:20-cv-23819-RNS Document 1 Entered on FLSD Docket 09/15/2020 Page 8 of 13



         37.     Defendant and its employees or agents are excluded from the Class. Plaintiff does not

  know the number of members in the Class, but believes the Class members number in the several

  thousands, if not more.

             NUMEROSITY

         38.     Upon information and belief, Defendant has placed automated and/or prerecorded calls

  to telephone numbers belonging to thousands of consumers throughout the United States without their

  prior express consent. The members of the Class, therefore, are believed to be so numerous that joinder

  of all members is impracticable.

         39.     The exact number and identities of the Class members are unknown at this time and can

  only be ascertained through discovery. Identification of the Class members is a matter capable of

  ministerial determination from Defendant’s call records.

         COMMON QUESTIONS OF LAW AND FACT

         40.     There are numerous questions of law and fact common to the Class which predominate

  over any questions affecting only individual members of the Class. Among the questions of law and

  fact common to the Class are:

                 (1) Whether Defendant made non-emergency prerecorded telemarketing calls to

                 Plaintiff’s and Class members’ telephones;

                 (2) Whether Defendant can meet its burden of showing that it obtained prior express

                 written consent to make such calls;

                 (3) Whether Defendant’s conduct was knowing and willful;

                 (4) Whether Defendant is liable for damages, and the amount of such damages; and

                 (5) Whether Defendant should be enjoined from such conduct in the future.

         41.     The common questions in this case are capable of having common answers. If Plaintiff’s

  claim that Defendant routinely transmit prerecorded messages to telephone numbers assigned to
Case 1:20-cv-23819-RNS Document 1 Entered on FLSD Docket 09/15/2020 Page 9 of 13



  telephone services is accurate, Plaintiff and the Class members will have identical claims capable of

  being efficiently adjudicated and administered in this case.

          TYPICALITY

          42.     Plaintiff’s claims are typical of the claims of the Class members, as they are all based

  on the same factual and legal theories.

          ADEQUACY

          43.     Plaintiff is a representative who will fully and adequately assert and protect the interests

  of the Class, and has retained competent counsel. Accordingly, Plaintiff is an adequate representative

  and will fairly and adequately protect the interests of the Class.

          44.     In addition, Plaintiff has retained counsel with substantial experience in prosecuting

  complex litigation and class actions, including those involving violations of the TCPA. Plaintiff

  and his counsel are committed to vigorously prosecuting this action on behalf of the other

  respective members of the Class and have the financial resources to do so. Neither Plaintiff nor his

  counsel have any interests adverse to those of the other members of the Class.

                PROCEEDING VIA CLASS ACTION IS SUPERIOR AND ADVISABLE

          45.     A class action is superior to all other available methods for the fair and efficient

  adjudication of this lawsuit, because individual litigation of the claims of all members of the Class is

  economically unfeasible and procedurally impracticable. While the aggregate damages sustained by the

  Class are in the millions of dollars, the individual damages incurred by each member of the Class

  resulting from Defendant’s wrongful conduct are too small to warrant the expense of individual

  lawsuits. The likelihood of individual Class members prosecuting their own separate claims is remote,

  and, even if every member of the Class could afford individual litigation, the court system would be

  unduly burdened by individual litigation of such cases.
Case 1:20-cv-23819-RNS Document 1 Entered on FLSD Docket 09/15/2020 Page 10 of 13



            46.   The prosecution of separate actions by members of the Class would create a risk of

  establishing inconsistent rulings and/or incompatible standards of conduct for Defendant. For example,

  one court might enjoin Defendant from performing the challenged acts, whereas another may not.

  Additionally, individual actions may be dispositive of the interests of the Class, although certain class

  members are not parties to such actions.

                                               COUNT I
                              Violations of the TCPA, 47 U.S.C. § 227(b)
                                (On Behalf of Plaintiff and the Class)

            47.   Plaintiff re-alleges and incorporates the foregoing allegations as if fully set forth

  herein.

            48.   It is a violation of the TCPA to make “any call (other than a call made for

  emergency purposes or made with the prior express consent of the called party) using …an

  artificial or prerecorded voice … to any telephone number assigned to a … cellular telephone

  service ….” 47 U.S.C. § 227(b)(1)(A)(iii).

            49.   It is a violation of the TCPA to make “initiate any telephone call to any residential

  telephone line using an artificial or prerecorded voice to deliver a message without the prior

  express consent of the called party….” 47 U.S.C. § 227(b)(1)(B).

            50.   Defendant – or third parties directed by Defendant – transmitted calls using an

  artificial or prerecorded voice to the telephone numbers of Plaintiff and members of the putative

  class.

            51.   These calls were made without regard to whether Defendant had first obtained

  express permission from the called party to make such calls. In fact, Defendant did not have prior

  express consent to call the cell phones of Plaintiff and the other members of the putative Class

  when its calls were made.
Case 1:20-cv-23819-RNS Document 1 Entered on FLSD Docket 09/15/2020 Page 11 of 13



          52.     Defendant has, therefore, violated § 227(b)(1)(A)(iii) of the TCPA by using an

  artificial or prerecorded voice to make non-emergency telephone calls to the cell phones of

  Plaintiff and the other members of the putative Class without their prior express consent.

          53.     Defendant knew that it did not have prior express consent to make these calls, and

  knew or should have known that it was using an artificial or prerecorded voice. The violations

  were therefore willful or knowing.

          54.     As a result of Defendant’s conduct and pursuant to § 227(b)(3) of the TCPA,

  Plaintiff and the other members of the putative Class were harmed and are each entitled to a

  minimum of $500.00 in damages for each violation. Plaintiff and the class are also entitled to an

  injunction against future calls. Id.

          55.     Because Defendant knew or should have known that Plaintiff and the other

  members of the putative Class had not given prior express consent to receive its prerecorded calls

  to their telephones the Court should treble the amount of statutory damages available to Plaintiff

  and the other members of the putative Class pursuant to § 227(b)(3) of the TCPA.

                                          COUNT II
                Knowing and/or Willful Violation of the TCPA, 47 U.S.C. § 227(b)
                            (On Behalf of Plaintiffs and the Class)

          56.     Plaintiff re-allege and incorporates paragraphs 1-47 as if fully set forth herein.

          57.     At all times relevant, Defendant knew or should have known that its conduct as

  alleged herein violated the TCPA.

          58.     Defendant knew that it did not have prior express consent to transmit artificial or

  prerecorded voice calls, and knew or should have known that its conduct was a violation of the

  TCPA.
Case 1:20-cv-23819-RNS Document 1 Entered on FLSD Docket 09/15/2020 Page 12 of 13



         59.     Because Defendant knew or should have known that Plaintiffs and Class Members

  had not given prior express consent to receive its prerecorded calls, the Court should treble the

  amount of statutory damages available to Plaintiffs and the other members of the putative Class

  pursuant to § 227(b)(3) of the TCPA.

         60.     As a result of Defendant’s violations, Plaintiffs and the Class Members are entitled

  to an award of $1,500.00 in statutory damages, for each and every violation, pursuant to 47 U.S.C.

  § 227(b)(3)(B) and 47 U.S.C. § 227(b)(3)(C).

         WHEREFORE, Plaintiff Ron Von Paulus on behalf of himself and the other members of

  the Class, pray for the following relief:

         a. A declaration that Defendant’s practices described herein violate the Telephone

  Consumer Protection Act, 47 U.S.C. § 227;

         b. An injunction prohibiting Defendant from using an artificial or prerecorded voice to

  contact telephone numbers without the prior express permission of the called party;

         c. An award of actual and statutory damages; and

         d. Such further and other relief the Court deems reasonable and just.



                                              JURY DEMAND

           Plaintiff and Class Members hereby demand a trial by jury.


                             DOCUMENT PRESERVATION DEMAND

         Plaintiff demands that Defendant take affirmative steps to preserve all records, lists, electronic

  databases or other itemization of telephone numbers associated with Defendant and the calls as alleged

  herein. Defendant should immediately obtain and preserve all call records related to the transmission of

  prerecorded messages including transmission logs, call logs and audio recordings of the messages sent.
Case 1:20-cv-23819-RNS Document 1 Entered on FLSD Docket 09/15/2020 Page 13 of 13




  Dated: September 15, 2020.


                      HIRALDO P.A.

                      /s/Manuel S Hiraldo
                      Manuel S. Hiraldo, Esq.
                      Florida Bar No. 030380
                      401 E. Las Olas Boulevard Suite 1400
                      Ft. Lauderdale, Florida 33301
                      Email: mhiraldo@hiraldolaw.com
                      Telephone: 954.400.4713


                      EISENBAND LAW, P.A.
                      Florida Bar No. 94235
                      515 E Las Olas Blvd, Ste. 120
                      Fort Lauderdale, FL 33301
                      Email: meisenband@eisenbandlaw.com
                      Telephone:954-533-4092
